DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to applicant amendment/remarks filed 07/27/2022. Claims  1, 2, 4, 8, 12, 13, 15, and 20 have been amended. No claims have been cancelled nor newly added. Accordingly, claims 1-20 are pending.
	
Response to Arguments
Applicant’s arguments, see pages 8-9, filed 07/27/2022, with respect to 35 U.S.C. 112(b) have been fully considered and are persuasive.  The 35 U.S.C. 112(b) rejection of claims 4 and 15 has been withdrawn. 
Applicant’s arguments, see pages 9-12, filed 07/27/2022, with respect to the rejection(s) of claims 1-5, 7-10, 12-16, 18, and 20 under 35 U.S.C. 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Cousins et al. US20150242806A1 and Lau et al. US20170364074A1. See the 35 U.S.C. 103 rejection below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-10, 12-16, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cousins et al. US20150242806A1 (henceforth Cousins) in view of Lau et al. US20170364074A1 (henceforth Lau).

	Regarding claim 1,
	Cousins discloses:	
A robot, comprising: a container configured to open, to close and to store an article in an interior space of the container; (See Para. 0013, a particular item can be placed in a securable storage container of the robot 170, which includes opening, closing, and locking a securable storage container.)
a memory configured to store route information of the robot from a departure point to a destination; (See Fig. 2A, Para. 0015 and Para. 0046, “Data from a sensor suite 210 can also be used in conjunction with a map 284 and directions provided through a user interface 286 to define a suitable navigation pathway to the target destination (goal pose 282) of the robot.”)
a sensor configured to acquire space identification data while the robot is driving, based on the stored route information; (See Para. 0045-0046, “sensor suite 210”, which is used in conjunction with a map 284 and directions provided through a user interface. Furthermore, in Para. 0046, “Local sensing and re-orientation of the robot (twists 290) can verify local paths, and provide control input to the wheels 291 for partial or full rotation of the robot, or backward or forward movement that avoids objects or people while travelling to a desired destination.”)
 and a processor configured to: control opening and closing of the container based on an operation mode of the robot, (See Para. 0016, “A method 140 can further include a robot arriving at the deliver location and stopping at a particular zone associated with the location. In some embodiment, a notification can be generated to signal the arrival of the item(s). Following an authentication action, the securable storage container enables the item(s) to be removed. This can include, but is not limited to, the storage container opening or becoming unlocked.” Further see Para. 0026, “removal of a delivered item can be presumed, and the lid automatically closed and relocked.”. The opening and closing of the container are based on whether the robot arrives at the delivered location, and after the article inside the robot is removed.)
determine whether the robot has entered a target area which includes the destination based on the space identification data; 
(See Para. 0023, “To identify a delivery zone or assist in the identification of a delivery zone, a robot can use image sensors, depth sensors, position sensors, or the like. “)
change the operation mode of the robot from a lock mode to a ready to unlock mode upon determining that the robot has entered the target area, wherein, in the lock mode, the container is locked closed.
(See Para. 0020, the robot is locked until it arrives at the destination and completes authentication. When the robot arrives at the destination zone 160, it is in a ready to unlock mode wherein the robot unlocks after it completes authentication. After it completes authentication, the robot can unlock and open lid 178 to allow pickup of the item resting in the container by the guest. Further see Para. 0049, “A lockable cargo container can be positioned behind the tablet, and can be controlled to unlock for delivery to a recipient only when a destination has been reached and authorization to unlock received.”)
create a notification message when the robot enters the target area, transmit the notification message to an external device when the robot has entered the target area, (See Para. 0016, “A notification can be given to the guest to indicate the arrival of the item(s). In some embodiments, this can include a person (e.g., concierge) contacting the guest to inform them of the robot's presence at the door (e.g., phone, electronic message, etc.) or an automated message can be sent to the guest (e.g., mobile applet or other electronic interface can signal the guest of the robot's arrival).“ A notification is created when the robot enters the target area and it is transmitted to an external device (i.e. a phone).)

Cousins discloses controlling the cargo container “to unlock for delivery to a recipient only when a destination has been reached and authorization to unlock received” (See Para. 0049). The cargo container is in “ready to unlock mode” when it has reached a destination, and waits for the recipient to authorize the cargo container to unlock. The cargo container is in a “lock” mode, when the cargo container is in a traveling state and “ready to unlock “ mode when the destination has been reached. Therefore, when the cargo container travels back to the departure point, the cargo container switches from “ready to unlock mode” to a “lock mode”, since the cargo container will be in the traveling state. Therefore, Cousins discloses switching the operation mode from the ready to unlock mode to the lock mode.
Cousins does not specifically disclose switching the operation mode to a lock mode when a user has not arrived after a predetermined time has elapsed after transmitting the notification message, and move the robot to the departure point. 
However, Lau teaches:
switching the operation mode to a lock mode when a user has not arrived after a predetermined time has elapsed after transmitting the notification message, and move the robot to the departure point.
(See Para. 0053, “The robot, a system, or a person (e.g., front desk) can signal the presence of the robot to a room occupant. If, after a set time duration, the room occupant does not open the door to accept delivery, the robot can determine that the delivery has failed 518.” Further see Para. 0054, “in the case of delivery failure, the robot can navigate to a front desk, or other predetermined area 508.” When a user has not arrived after a predetermined time has elapsed after transmitting the notification message, the robot will move to the departure point (i.e. the front desk). Furthermore, since the “storage container 916 is lockable, and can be controlled to unlock for delivery to a recipient only when a destination has been reached and authorization to unlock received” (See Para. 0086), then the robot will be in lock mode after a predetermined time has elapsed after transmitting the notification message.

Additionally, see Para. 0024, “If delivery has not been successful (N from 104), a robot can navigate to a second location 108, understood to be different from the first location. In this way, the delivery task can be reinitiated, changed, or terminated. This can provide a higher level of service, quicker delivery times, and inform a site of obstacles that can present problems for other robots, or even guests. In some embodiments, a second location can include personnel that can assist in taking care of the delivery operation. In one very particular embodiments, a second location can be “front desk” of a hotel (or an equivalent location at a different type of site).” Since the delivery task can be reinitiated after a delivery has not been successful, then this restarts the process from the “ready to unlock mode” at the delivery location to a “lock mode” for traveling to another delivery location, such as the front desk of a hotel.)

It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Cousins to incorporate the teachings of Lau to include “switching the operation mode to a lock mode when a user has not arrived after a predetermined time has elapsed after transmitting the notification message, and move the robot to the departure point” because  “If delivery has not been successful (N from 104), a robot can navigate to a second location 108, understood to be different from the first location. In this way, the delivery task can be reinitiated, changed, or terminated. This can provide a higher level of service, quicker delivery times, and inform a site of obstacles that can present problems for other robots, or even guests.” (See Para. 0024). This would create a more robust system by providing a higher level of service and quicker delivery times when a delivery is not successful. Furthermore, it would have been obvious to one of ordinary skill in the art to switch the operation from “ready to unlock mode” to a “lock mode” when a delivery is unsuccessful in order to keep the item from being stolen when the robot is traveling to the second delivery location.

Regarding claim 2,
	Cousins discloses:
further comprising a display configured to display a user interface screen (Para. 0048, “touch table display 381”), wherein the memory is further configured to store a map (Para. 0046, “map 284”), and wherein the processor is further configured to control the user interface screen to display an application for inputting, by a user, target area information, the target area information including a location of the target area within the map stored in the memory.
(See Para. 0046, “Data from a sensor suite 210 can also be used in conjunction with a map 284 and directions provided through a user interface 286 to define a suitable navigation pathway to the target destination (goal pose 282) of the robot”. Further see Para. 0014, “a person (e.g., concierge) can direct the robot 147 to proceed to a designated room by manually entering a room number in an interface mounted on the robot 147, including but not limited to a tablet-type interface or keyboard.”)

Regarding claim 3,
	Cousins discloses:
wherein the processor is further configured to: determine a current position of the robot based on the space identification data, and determine that the robot has entered the target area when the current position of the robot is within the target area. (See Para. 0023-0024.)

Regarding claim 4,
	Cousins discloses:
wherein the processor is further configured to: determine a current position of the robot based on the space identification data, (See Para. 0023) determine a distance between the current position of the robot and the destination, and determine that the robot has entered the target area when the distance is within a predetermined reference distance from the destination. (See Fig. 2A-2C and Para. 0019, “robot 170 having a locked container 172 can autonomously navigate in a direction indicate by arrow 174 to a delivery zone 160 outlined by dotted lines, with the delivery zone 160 being in front and slightly to the side of the door 154.” And Para. 0020, “In the embodiment of FIG. 2C, once it has arrived at delivery zone 160 adjacent to the door 154 corresponding to the ordering guest's room, a robot 170 can unlock and open the container 172 to complete delivery upon door opening.” See Fig. 2C, the delivery zone 160 is outlined by dotted lines, which represent the target area which is at a predetermined reference distance from the destination (i.e. door 154).)

Regarding claim 5,
	Cousins discloses:
wherein the processor is further configured to: determine a spatial attribute of an area in which the robot is driving based on the space identification data, and determine whether the robot has entered the target area based on the spatial attribute.
(See Para. 0023, “To identify a delivery zone or assist in the identification of a delivery zone, a robot can use image sensors, depth sensors, position sensors, or the like. The sensors can be used to identify room numbers and determine if opening of a door has occurred. Active or passive identification systems can be used, including but not limited to RFID tags, Bluetooth beacons, QR coded markings, ultrasonic emitters, or other suitable area or target identification mechanism or marking system. “)

Regarding claim 7,
	Cousins discloses:
wherein the sensor comprises an image sensor, lidar sensor, or a depth sensor.
(See Para. 0045, “a sensor suite 210 can include sonars, bump sensors, odometers, inertial measurement units (IMU) configured to work with light or radio beacons, and camera systems capable providing video or multiple still images. Sensor data from the camera images and/or odometers and position beacons can be used to localize position of the robot 292 and provide local knowledge of object position in the environment around the robot (local occupancy grid 281).”)

Regarding claim 8,
	Cousins discloses:
wherein, in the ready to unlock mode, the processor is configured to cause the robot to stop driving and wait until the user arrives at the robot.
(See Para. 0020, “In some embodiments, a robot can arrive at a delivery zone and enable delivered item(s) to be retrieved. In particular embodiments, a robot can orient itself in a predetermined fashion to provide easy access to the item(s). In the embodiment of FIG. 2C, once it has arrived at delivery zone 160 adjacent to the door 154 corresponding to the ordering guest's room, a robot 170 can unlock and open the container 172 to complete delivery upon door opening. In a particular embodiment, a robot 170 can navigate to the delivery zone 160 and rotate in place (indicated by arrow 176) to present the container 172 in a position easily retrievable by the guest.” When in ready to unlock mode (i.e. when the robot arrives at the delivery zone), the robot orients itself and waits at the door to provide easy access to the item.)

Regarding claim 9,
	Cousins discloses:
wherein the processor is further configured to maintain the operation mode as the lock mode when the robot is driving with the article stored in the interior space of the container.
(See Para. 0019, the robot is locked when the robot is driving to the delivery zone. Further see Para. 0028, “an item(s) can be placed in lockable container inside or to one side (e.g., rear) of a robot, where the robot can maneuver to a delivery zone (e.g., door), authenticate (e.g., interact with a guest), and rotate to present a side or rear container holding item(s) for delivery.”)

Regarding claim 10,
	Cousins discloses:
further comprising a display configured toAttorney Docket No.: 5636-0214PUS 1 display a user interface screen, wherein, in the ready to unlock mode, the processor is further configured to control the user interface screen to display a lock screen configured to receive input for unlocking the container.
(See Para. 0025, “In practice, the robot may be programmed to unlock a bin or cargo carrier so that a person can remove its load once the robot detects that the door is open. Individual hotels or institutions can augment this authentication technique with others if needed, such as asking the person receiving the delivery to sign on a tablet, by use of a tablet mediated video interface with a hotel employee, detection of a guest key card with RFID or magnetic strip, personal identification number (PIN) generated for a guest at check-in, or other suitable means. More advanced biometric techniques including but not limited to fingerprint, voice analysis, or facial image identification can also be used.”)

Regarding claim 12,
Cousins does not specifically state wherein the processor is further configured to transmit a return notification message to an external device when the robot moves to the departure point.
	However, Lau teaches:
wherein the processor is further configured transmit a return notification message to an external device when the robot moves to the departure point.
(See at least Para. 0054, a message notification 511 is sent out when the robot moves to the departure point (i.e. the front desk).)

It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Cousins to incorporate the teachings of Lau to include transmitting a notification message to an external device when the robot moves to the departure point in order to indicate an unsuccessful delivery (see Para. 0054). Transmitting a notification message when the robot moves to the departure point would create a more robust delivery system by letting the user know that their package has not been delivered.

Regarding claim 13,
	Cousins and Lau discloses the same limitations as recited above in claim 1. 
Cousins further discloses:
 acquiring target area information of a target area, the target area information including a location of the target area within a map stored in a memory of the robot; (See Para. 0042)
locking the container and setting an operation mode of the robot to a lock mode;
(See Para. 0013, “Once item(s) are placed a securable storage container of the robot (e.g., 148), the container can be closed and locked. Such a closing/locking can be an automated operation, one executed by a person, or combinations thereof.”)

Regarding claim 14,
	Cousins and Lau discloses the same limitations as recited above in claim 3. 

Regarding claim 15,
	Cousins and Lau discloses the same limitations as recited above in claim 4. 

Regarding claim 16,
	Cousins and Lau discloses the same limitations as recited above in claim 5.

Regarding claim 18,
	Cousins discloses:
further comprising; displaying, through a display of the robot, a lock screen when the operation mode is the ready to unlock mode; and receiving an input, via the lock screen, for unlocking the container.
(See Para. 0048-0049, “a touch tablet displays 271 for user input or messaging can be mounted at the top of the robot 300” and “A lockable cargo container can be positioned behind the tablet, and can be controlled to unlock for delivery to a recipient only when a destination has been reached and authorization to unlock received.” Further see Para. 0025, “In practice, the robot may be programmed to unlock a bin or cargo carrier so that a person can remove its load once the robot detects that the door is open. Individual hotels or institutions can augment this authentication technique with others if needed, such as asking the person receiving the delivery to sign on a tablet, by use of a tablet mediated video interface with a hotel employee, detection of a guest key card with RFID or magnetic strip, personal identification number (PIN) generated for a guest at check-in, or other suitable means. More advanced biometric techniques including but not limited to fingerprint, voice analysis, or facial image identification can also be used.”)

Regarding claim 20,
	Cousins and Lau discloses the same limitations as recited above in claim 12.


Claims 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Cousins and Lau further in view of Jiang et al. US20180250826A1 (henceforth Jiang)

Regarding claim 6,
	Cousins and Lau discloses the limitations as recited above in claim 1. 
Cousins further discloses:
wherein the processor is further configured to determine whether the robot has entered the target area using an object recognition model (See Para. 0024, “in one operational embodiment for determining the designated delivery zone and assisting in authentication, the robot can use a precomputed (if door sizes are standardized) or locally determined three-dimensional (3D) door opening model.”) 

Cousins does not specifically state wherein the object recognition model is based on an artificial neural network. However, Jiang teaches:
using an object recognition model based on an artificial neural network.
(See Para. 0069, “The present embodiments combine three deep neural networks for object detection and recognition in home service robots. The deep neural networks include a deep attention network for automatic training data acquisition, a deep detection neural network for category-level object detection, and a deep embedding network for fine-grained instance-level object recognition.”)

It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Cousins to incorporate the teachings of Jiang to include the object recognition model is based on an artificial neural network in order to “learn from observed data” (Para. 0033, Jiang), which is beneficial for “extracting patterns that are too complex to be noticed by humans or other computer techniques” (Para. 0033, Jiang). This would create a more robust system by improving how the object recognition model recognizes objects/areas.
	
Regarding claim 17,
Cousins and Lau discloses the limitations as recited above in claims 13 and 16. 
Cousins further discloses:
wherein the processor is further configured to determine whether the robot has entered the target area using an object recognition model (See Para. 0024, “in one operational embodiment for determining the designated delivery zone and assisting in authentication, the robot can use a precomputed (if door sizes are standardized) or locally determined three-dimensional (3D) door opening model.”) 

Cousins does not specifically state wherein the object recognition model is based on an artificial neural network. However, Jiang teaches:
using an object recognition model based on an artificial neural network.
(See Para. 0069, “The present embodiments combine three deep neural networks for object detection and recognition in home service robots. The deep neural networks include a deep attention network for automatic training data acquisition, a deep detection neural network for category-level object detection, and a deep embedding network for fine-grained instance-level object recognition.”)

It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Cousins to incorporate the teachings of Jiang to include the object recognition model is based on an artificial neural network in order to “learn from observed data” (Para. 0033, Jiang), which is beneficial for “extracting patterns that are too complex to be noticed by humans or other computer techniques” (Para. 0033, Jiang). This would create a more robust system by improving how the object recognition model recognizes objects/areas.

Claims 11 is rejected under 35 U.S.C. 103 as being unpatentable over Cousins and Lau further in view of YOON YOO SOOL KR20180038885A (henceforth Sool).

Regarding claim 11,
Cousins and Lau discloses the same limitations as recited above in claim 1. Cousins does not specifically state wherein the processor is further configured to control the display to display a message depending on a loading state of the container. 
However, Sool teaches:
wherein the processor is further configured to control the display to display a message depending on a loading state of the container.
(See Para. 0169, “the AP 150 of the airport robot 400 may detect that the article 1000 is loaded in the article storage unit 700. Accordingly, the AP 150 can control the display unit 223 so that the completion item 830 is highlighted.” The display highlights the completion item 830 on the display when the article 1000 is loaded in the article storage unit 700.)

It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Cousins to incorporate the teachings of Sool to include controlling the display to display a message depending on a loading state of the container in order for a user to determine if the container is loaded, which would improve the practicability of the display. “When the loading of the article is detected, the article storage section can be controlled to be in a locked state.” (Para. 0013, Sool) Displaying a message depending on the loading state is practical since it would let the user recognize that the article storage section is in a locked state.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Cousins and Lau further in view of Canete Cabeza et al. US20200328512A1 (henceforth Cabeza)

Regarding claim 19
Cousins and Lau discloses the limitations as recited above in claims 1 and 18. 
Cousins further discloses:
further comprising: setting the operation mode to an unlock mode upon receiving the input for unlocking the container; (See Para. 0016, “the robot 147 can complete authentication and unlock and opens a lid to allow pickup of the item(s) by the guest. Authentication can include, but is not limited to, identifying that the door has opened, alone or in conjunction with additional electronic or biometric identification techniques.” Furthermore, authentication to unlock the container includes receiving an input from a user signing on a tablet (See Para. 0025).)

Cousins does not specifically state displaying a menu screen, through the display, the menu screen including a first icon for opening of the container and a second icon for closing of the container. However, Cabeza teaches:
 displaying a menu screen, through the display, the menu screen including a first icon for opening of the container and a second icon for closing of the container (See Fig. 8 and Para. 0115 “Fig. 8 shows a mobile phone 60 including the proposed ultra-low-profile triaxial low frequency antenna and further including a mobile phone software application for providing a user interface configured to control operation of the ultra-low-profile triaxial low frequency antenna to operate a key-less system, in this embodiment for open and close a car and its trunk. “Fig. 8 shows a menu screen with a first icon for opening the car and a second icon for closing the car.)

It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Cousins to incorporate the teachings of Cabeza to include displaying a menu screen, through the display, the menu screen including a first icon for opening of the container and a second icon for closing of the container in order to operate a container with a key-less system (See Para. 0115, Cabeza). This would create a more robust system by making it easier for a user to open/close a container, which increases the accessibility of the system.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL JOSEPH RENE LAMBERT whose telephone number is (571)272-4334. The examiner can normally be reached M-F 9:00 am- 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/G.J.L./
Examiner
Art Unit 3669



/RAMI KHATIB/Primary Examiner, Art Unit 3669